 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 18 
In the House of Representatives, U. S.,

February 24, 2009
 
RESOLUTION 
 


Whereas Paul Newman, a great American actor, film director, entrepreneur, humanitarian, and automobile racing enthusiast, passed away on September 26, 2008;
Whereas Paul Newman was born on January 26, 1925, in Shaker Heights, Ohio;
Whereas following his service in the Navy during World War II in the Pacific theater, Paul Newman completed his degree at Kenyon College and later at the Yale School of Drama;
Whereas Paul Newman is considered one of America's most accomplished actors and his career in film and on stage spanned over fifty years;
Whereas Paul Newman was nominated for ten Oscars, winning Best Actor in 1986 for his role in The Color of Money and two honorary Oscars, the Humanitarian Award in 1993 and the Lifetime Achievement Award in 1985;
Whereas Paul Newman brought life to many memorable characters, including Hud, Cool Hand Luke, Butch Cassidy, Henry Gondorff, and Fast Eddie;
Whereas in 1982, Paul Newman co-founded Newman's Own, a premium food and beverage company that began with salad dressings and has expanded to over 150 varieties of all-natural food and beverage products;
Whereas Paul Newman was a dedicated philanthropist, donating all of the profits from Newman's Own sales for educational and charitable purposes, totaling over $250,000,000 in donations;
Whereas Paul Newman founded eleven Hole in the Wall camps around the world, named for the outlaw gang made famous by Newman's portrayal of Butch Cassidy in Butch Cassidy and the Sundance Kid, and dedicated to providing free recreation to children with cancer and other serious illnesses;
Whereas Paul Newman founded the Scott Newman Foundation for the prevention of drug abuse in 1978 after the death of his son;
Whereas Paul Newman was a successful racecar driver and well-rounded athlete, winning several Sports Car Club of America national driving titles and competing in Daytona in 1995 on the occasion of his 70th birthday;
Whereas Paul Newman was beloved by his family, friends, and neighbors for his great generosity, good humor, and spirited charm; and
Whereas Paul Newman's humanitarian works and incomparable talents have made him an American icon who will never be forgotten: Now, therefore, be it 
 
That the House of Representatives honors the life and accomplishments of Paul Newman for his many contributions to American film, theater, and philanthropy. 
 
Lorraine C. Miller,Clerk.
